Citation Nr: 1027651	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-21 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for status post left patellar fracture with 
open reduction internal fixation (ORIF) as a result of a fall at 
a VA medical facility in September 2005.

2.  Entitlement to service connection for a right knee disability 
secondary to status post left patellar fracture with ORIF. 

3.  Entitlement to service connection for a right leg and hip 
disability secondary to status post left patellar fracture with 
ORIF. 

4.  Entitlement to service connection for emotional/mental 
distress secondary to status post left patellar fracture with 
ORIF. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service from February 1952 to December 
1953.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The proximate cause of the Veteran's status post patellar 
fracture with ORIF was not due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical treatment.

2.  Service connection is not in effect for any disability.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for 
status post patellar fracture with ORIF have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.361 (2009).

2.  In the absence of a service-connected disability, the claim 
of entitlement to service connection for right knee disability, 
on a secondary basis, lacks legal merit.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, 
(2009); Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  In the absence of a service-connected disability, the claim 
of entitlement to service connection for right hip and leg 
disability, on a secondary basis, lacks legal merit.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310, (2009); Sabonis v. Brown, 6 Vet. App. 426 (1994).

4.  In the absence of a service-connected disability, the claim 
of entitlement to service connection for emotional/mental 
distress, on a secondary basis, lacks legal merit.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310, (2009); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for 1151

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 are payable for additional disability not the result of 
the veteran's own willful misconduct, where such disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, either by a Department employee, or in a 
Department facility, where the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination, or in the case of an event not 
recently foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 
40-97.  Therefore, the Veteran is required to show fault or 
negligence in medical treatment in order to be awarded 
compensation pursuant to 38 U.S.C.A. § 1151.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the beginning 
of the hospital care, medical or surgical treatment, or other 
incident in which the claimed disease or injury was sustained 
(i.e., medical examination, training and rehabilitation services, 
or work therapy), is compared to the veteran's condition after 
such treatment, examination or program has stopped.  See 38 
C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the next 
consideration is whether the causation requirements for a valid 
claim have been met.  In order to establish actual causation, the 
evidence must show that the medical or surgical treatment 
rendered resulted in the veteran's additional disability.  See 38 
C.F.R. § 3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, as 
distinguished from a remote contributing cause. See 38 C.F.R. 
§ 3.361(d).


status post left patellar fracture with ORIF 

The Veteran alleges that she injured her left knee, while seeking 
treatment at a VA clinic as a result of VA negligence.  She 
essentially argues that her injury was the result of an 
improperly maintained floor at the VA Medical Center (VAMC) in 
Paducah Kentucky on September 16, 2005.  She is now seeking 
compensation under 38 U.S.C.A. § 1151.  For the reasons set forth 
below, the Board finds that a preponderance of the evidence is 
against her claim.

According to the Veteran she went to the VA clinic for an 
appointment on September 16, 2005 and while coming out of an 
office she slipped on a slick spot on the floor and landed on her 
knees.  She lay on the floor for several minutes until clinic 
staff gave her a wheelchair.  She maintains that she was not 
examined or provided assistance at this time.  The Veteran 
reports that she slipped and fell a second time after returning 
from the bathroom.  Her son helped her up and insisted that 
someone look at her.  She was subsequently found to have a 
fractured patella which required surgery.  She asserts that the 
VAMC was careless and/or negligent in not maintaining a safe 
walking surface and that she was permanently injured by the 
negligent lack of care.  

The Board finds that the essential facts of this case are not in 
dispute.  The record confirms that on September 16, 2005, the 
Veteran fell twice prior to leaving the clinic.  At that time she 
reported that her left knee gave out and she fell in the hallway 
after the sole of her shoe became stuck.  The fall was not 
observed by clinic staff.  Examination of the left knee revealed 
full range of motion and no swelling.  The Veteran then went into 
the bathroom and fell again when she tried to put weight on the 
left side.  She was brought to an exam room by wheelchair where 
examination revealed some edema, a 4-centimeter hematoma to the 
left knee, and pain with motion.  The Veteran was transferred to 
the emergency room of a private facility for further evaluation.  
Records from this facility show the Veteran had a fractured 
patella, which required surgery.  The post-operative diagnosis 
was commuted displaced left patella.  

The Board stresses that in order for additional disability to be 
compensable under 38 U.S.C.A. § 1151, the additional disability 
must have been actually caused by, and not merely coincidental to 
hospital care, medical or surgical treatment, or medical 
examination furnished by a VA.  Loving v. Nicholson, 19 Vet. App. 
96, 100 (2005).  In other words the additional disability must 
have been the result of injury that was part of the natural 
sequence of cause and effect flowing directly from the actual 
provision of "hospital care, medical or surgical treatment, or 
examination" furnished by VA and that such additional disability 
was directly caused by that VA activity.  Id at 101.  

In Loving, the veteran was undergoing a VA examination when a 
metal ceiling grate or panel fell on him.  In that case, the 
Court held that the claimed knee injury resulting from the fallen 
grate was coincidental to the examination, and not caused by it, 
and concluded that the veteran's claim for compensation under 38 
U.S.C.A. § 1151 "lies beyond the ambit of section 1151."  
Loving, 19 Vet. App. at 101.  In support of its conclusion, the 
Court made reference to Sweitzer v. Brown, 5 Vet. App. 503 
(1993), in which the Court had affirmed a Board decision which 
denied 38 U.S.C.A. § 1151 benefits for a veteran who had claimed 
that, while he was waiting for a VA examination, an unidentified 
patient in a motorized wheelchair struck him in the lower torso, 
and knocked him to the ground.  Sweitzer, 5 Vet. App. at 504.  
The Court, in Sweitzer, held that 38 U.S.C.A. § 1151 contemplated 
recovery only for disability resulting from the examination 
itself, and not for disability sustained while merely waiting in 
the building for an examination.  Id. at 505; See also Jackson v. 
Nicholson, 433 F.3d 822, 825-26 (Fed. Cir. 2005) (hospital care 
implies the provision of care by the hospital specifically, as 
opposed to the broader, more general experience of a patient 
during the course of hospitalization).  

The facts of this case are similar to those of Sweitzer and 
Loving.  There is no evidence to suggest that the Veteran's fall 
was the "natural sequence of cause and effect flowing directly 
from the actual provision of hospital care, medical or surgical 
treatment, or examination furnished by VA, nor that any such 
additional disability was directly caused by any VA activity.  
Rather, the record indicates that she had somehow lost her 
footing and fell injuring her left knee.  The Veteran has not 
pointed to any evidence that suggests otherwise.  Therefore, the 
Board finds that the Veteran's claims of entitlement to § 1151 
compensation for status post left patellar fracture with ORIF 
cannot be sustained based solely on the grounds of accidental 
injury at a VA facility.  

As the claimed left knee injury in this case was coincident with 
VA hospital care and not the result of VA hospital care, that is, 
medical services, examination or treatment, in the course of the 
hospitalization, the claim lacks legal merit under 38 U.S.C.A. § 
1151 and must be denied as a matter of law.  Sabonis, supra, 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit).


Secondary Service Connection

The Veteran is also seeking service connection for the right 
knee, the right hip/leg, and emotional/mental distress on a 
secondary basis.  She has essentially predicated these claims on 
establishing service connection for status post left patellar 
fracture with ORIF.  However, as noted, service connection for 
that disability has been denied.  

Service connection is not otherwise in effect for any disability. 

As there is no predicate disability upon which secondary service 
connection may be granted, this argument does not provide a basis 
for a grant of service connection.  See 38 C.F.R. § 3.310 (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).  As there is a lack of 
entitlement under the law, the application of the law to the 
facts is dispositive.  See Sabonis, supra.  The appeal is 
accordingly denied.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a letter dated in February 2008, the RO informed the Veteran 
of its duty to assist her in substantiating her claims under the 
VCAA, and the effect of this duty upon her claims.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Although no medical 
opinion was obtained, the Board finds that one is not required.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the disability; 
(2) contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; and 
(3) does not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  

The Board finds that a medical examination is not necessary in 
this case since there is no indication that the Veteran's left 
knee may be associated with VA treatment.  Moreover none of the 
medical records on file suggest that the circumstances leading to 
the left knee injury in 2005 were the result of any fault on the 
part of VA.  The Veteran has not submitted any medical opinion 
which supports her claims, and this is a matter in which her own 
contentions are insufficient to establish such a relationship.  
Thus, because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the Veteran 
with a medical examination.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); see 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claims are being 
denied, such matters are moot.  Thus, the Veteran has not been 
prejudiced in this regard.

It is therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist her in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.



VA has satisfied its duty to assist the Veteran in apprising her 
as to the evidence needed, and in obtaining evidence pertinent to 
her claims under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Veterans Court has held that such remands are to be avoided. 
Sabonis v. Brown, supra.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
status post left patellar fracture with ORIF is denied. 

Service connection for a right knee disability as secondary to 
status post left patellar fracture with ORIF is denied. 

Service connection for right leg and hip disability as secondary 
to status post left patellar fracture with ORIF is denied. 

Service connection for emotional/mental distress as secondary to 
status post left patellar fracture with ORIF is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


